Citation Nr: 1130066	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.

Entitlement to service connection for tinnitus.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Efforts by the RO to obtain the Veteran's service records from the NPRC in St. Louis, Missouri has revealed that the records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  As such, the Veteran's service records are unavailable.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claims of service connection for bilateral hearing loss and tinnitus, the Veteran asserts that he was a tank driver and was exposed to loud noise from his tank and from the discharge of ammunition from 30 caliber, 50 caliber, and 90 millimeter guns that were equipped on his tank and which were located directly over the Veteran's head.  According to the Veteran, he was not issued ear protection during service.

In addition to general service connection principles, which require medical evidence of a current disability, evidence, of in-service occurrence or aggravation of a disease or injury, and evidence of a nexus between an in-service injury or disease and the current disability, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For VA purposes, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A July 2004 VA treatment record reflects diagnoses of sensorineural hearing loss and tinnitus.  A subsequent August 2004 treatment record reflects the opinion that the Veteran's hearing loss and tinnitus are likely related to his service as a tank driver.  An April 2006 examination confirmed moderate to profound sensorineural hearing loss in both ears with speech recognition scores of 64 percent in the right ear and 72 percent in the left ear.  Although the April 2006 report references that speech recognition tests were performed via "1/2 list Maryland CNCs - MLV," it is unclear as to whether such testing was performed in strict compliance with 38 C.F.R. § 3.385, which requires such testing to be conducted via the Maryland CNC Test.  Moreover, the Board notes that none of the Veteran's post-service treatment records provide any specific audiometric pure tone threshold values at 500, 1000, 2000, 3000, and 4000 Hertz.

In view of the foregoing, the Veteran should be scheduled for a VA examination to determine the nature, severity, and etiology of the Veteran's hearing loss and tinnitus.  Such an examination should be performed in conjunction with a review of the Veteran's complete claims file.  The examination should include an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, his in-service and post-service history of noise exposure, in-service and post-service treatment history, and audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 3.159(c)(4).

Insofar as the Veteran's claim of service connection for PTSD, the Veteran asserts the in-service stressor that he witnessed a tank accident on February 27, 1959, during training in Grafenwoehr, Germany.  According to the Veteran, the accident resulted in the deaths of four servicemen, identified by the Veteran in an August 2004 statement as PFC Hunt, PFC Sey, PFC Grozer, and PFC Steele.  The Veteran identified his unit as being Company A, 2nd Tank Battalion, 67th Armored, 4th Armored Division.

In an effort to corroborate the Veteran's stressor, the RO made a January 2005 inquiry to the Department of the Army to obtain investigative records of the tank accident.  In a February 2005 response, the Department of the Army advised that no records were in its possession as such incidents were not tracked or investigated by the U.S. Army Safety Center until September 1973.  To the extent that the RO had full names of the servicemen who died in the reported tank accident, it was referred to the U.S. Army Human Resources Command to seek Individual Deceased Personnel Files for each of those servicemen.  No documented efforts have been made to contact the U.S. Army Human Resources Command.  Efforts in this regard should be made as a further attempt to corroborate the Veteran's reported stressor.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to schedule the Veteran for a VA examination to determine the nature, severity, and etiology of his hearing loss and tinnitus, and also, to contact the U.S. Army Human Resources Command as a part of ongoing efforts to corroborate the Veteran's reported stressor event.

In facilitating the RO's inquiry with the U.S. Army Human Resources Command, the Veteran should be asked to provide the full names for PFC Hunt, PFC Sey, PFC Grozer, and PFC Steele.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his hearing loss, tinnitus, and PTSD since November 2006.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the RO should contact the U.S. Army Human Resources Command, at the address identified in the Department of the Army's February 2005 letter, and request copies of the Individual Deceased Personnel Files for PFC Hunt, PFC Sey, PFC Grozer, and PFC Steele.  If the Veteran is able to provide the full names of those servicemen, then their full names should be provided in the RO's inquiry.  If the Veteran is unable to provide the full names, then the RO should make its inquiry with information available in the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

4.  After the development action described above has been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature, severit, and etiology of the Veteran's hearing loss and tinnitus.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, his in-service and post-service history of noise exposure, in-service and post-service treatment history, and, audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical and audiometric findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus are etiologically related to noise exposure or any other injury or illness incurred during service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the diagnoses and positive nexus findings expressed in the Veteran's VA treatment records), relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and an acquired psychiatric disorder, to include post-traumatic stress disorder, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


